{¶ 23} Although I agree entirely with the majority opinion, it appears appropriate to embellish this decision with a brief comment pertaining to the manner in which the trial court ordered a sale of the marital residence in its overall division of marital property with respect to division of other marital assets as well.
 {¶ 24} As the majority opinion clearly indicates, that the claimed errors as set forth in appellant's third and fourth assignments are not properly before us, although argued by appellant, because of appellant's failure to comply with the requirements set forth in Civ.R. 53(E), we do not reach the issue as to whether the trial court complied with our life-long standing authority set forth in Willis v. Willis (1984),19 Ohio App.3d 45 and Eisler v. Eisler (1985), 24 Ohio App.3d 151
to determine values for the marital assets including marital residence in connection with its order of sale, as well as the authority set forth in Kaechele v. Kaechele (1988),35 Ohio St.3d 93. This observation is rendered so that a similar situation and ruling may run afoul of the foregoing case law in our District and as rendered by the Supreme Court of Ohio.